
	

113 HR 5187 IH: Catalyst Theory Restoration Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5187
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Cartwright introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To clarify the meaning of the term prevailing party with regard to the recovery of attorneys’ fees.
	
	
		1.Short titleThis Act may be cited as the Catalyst Theory Restoration Act of 2014.
		2.In general
			(a)meaning of prevailing partyIn determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation
			 of the various departments and agencies of the United States, or of any
			 judicial or administrative rule, which provides for recovery of attorneys'
			 fees, the term prevailing party shall include a party whose pursuit of a nonfrivolous claim or defense was a catalyst for a
			 voluntary or unilateral change in position by the opposing party that
			 provides any significant part of the relief sought.
			(b)Rule of constructionThis section shall not alter special eligibility criteria established for prevailing defendants nor
			 alter any specific eligibility criteria contained in any statute that
			 expressly limits or qualifies who may be considered a prevailing party for
			 purposes of that statute.
			
